TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00554-CV



       Austin Tele-Services LLC d/b/a Austin Tele-Services LP a/k/a ATS, Appellant

                                                v.

                                  Futurenet GMBH, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
         NO. C-1-CV-15-003365, HONORABLE TODD T. WONG, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant has filed an unopposed motion to dismiss the appeal, explaining that it

has settled its dispute with appellee. We grant the motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed on Appellant’s Motion

Filed September 16, 2015